Citation Nr: 0501246	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-23 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to 
December 1966.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a January 2002 rating decision 
of the Department of Veterans Affairs (VA), Boston, 
Massachusetts, regional office (RO).  

In November 2003, the veteran provided testimony before the 
undersigned at a Travel Board Hearing in Boston, 
Massachusetts.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he has hearing loss and tinnitus as 
a result of exposure to noise during engine room duty aboard 
the U.S.S. Luzerne County during 1964 and 1965.  He also 
reported that he had work experience in an automotive repair 
shop.  

The veteran's service medical records do not document any 
hearing loss or tinnitus, however the veteran's reported 
history of exposure to engine noise is credible.  A VA 
audiologic examination was conducted in November 2001.  This 
showed current moderate to profound sensorineural hearing 
loss in the left ear.  The examiner noted the veteran's 
history of noise exposure during service, and that his left 
ear hearing loss had apparently had a sudden onset some 20-22 
years earlier.  Unfortunately, the examiner did not provide 
an opinion addressing the etiology of the veteran's hearing 
loss and his reported tinnitus.  The Board is of the opinion 
that a VA audiologic examination with such an opinion is 
necessary in order to properly evaluate the veteran's claims.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Tell the veteran to submit to VA 
copies of any evidence in his possession 
relevant to these claims.

2.  The RO should schedule the veteran for 
a VA audiologic examination.  The examiner 
should review this REMAND as well as the 
claims folder prior to the examination.  
The examiner should offer an opinion as to 
whether it is more likely (i.e., more than 
50 percent probability), less likely 
(i.e., less than 50 percent probability) 
or as likely as not (i.e., at least 50 
percent probability) that the veteran's 
current hearing loss and/or tinnitus is 
attributable to noise exposure during his 
service aboard a ship during the mid 
1960s, as opposed to some other cause, 
such as his work history in an automotive 
repair shop.  Specifically, the examiner 
should provide an opinion addressing 
whether the veteran's apparent sudden loss 
of hearing in the left ear would be 
consistent with noise-induced hearing 
loss.  A complete rationale for all 
opinions should be provided.

3.  Following the above, the RO should 
readjudicate the veteran's claims for 
service connection for hearing loss and 
tinnitus.  If a claim remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and allowed a reasonable time in 
which to respond.  Then, the case should 
be returned to the Board if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Michelle Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




